                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA
JANICE SHORTER,                     :
Personal Representative and
Legal Guardian of                   :   CIVIL ACTION NO. 3:16-1973
DONSHAY SAYLES,
                                    :        (MANNION, D.J.)
                Plaintiff                   (ARBUCKLE, M.J.)
                                    :
     v.
                                    :
CHARLES E. SAMUELS, JR.,
et al.,,                            :
                Defendants          :

                               ORDER
     In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
     (1)   The Bivens Defendants’ objections, (Doc. 82), to Judge
           Arbuckle’s report and recommendation, (Doc. 81), are
           SUSTAINED IN PART, and OVERRULED IN PART.
     (2)   The report is ADOPTED regarding Counts I, III and IV, and
           Defendants’ motion is DENIED with respect to those Counts.
     (3)   The report is ADOPTED regarding Count V, and it is DISMISSED
           WITH PREJUDICE.
     (4)   The report is NOT ADOPTED regarding plaintiff’s failure to
           supervise claim in Count II of the SAC based on supervisory
           liability, and Defendants’ motion is GRANTED as to this claim.
           Supervisory Defendants, Samuels, Norwood, Ebbert, and
                       Kaszuba, are DISMISSED WITH PREJUDICE.
          (5)          This case is RECOMMITTED to Judge Arbuckle for further
                       proceedings with respect to plaintiff’s remaining claims in the
                       SAC.




                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge

Date: December 3, 2019
16-1973-01-ORDER.wpd




                                                2
